In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                   No. 18-0332V
                                                             Filed: February 27, 2019
                                                                  UNPUBLISHED

                                                                         
    DEREK CLARK,                                                         

                                           Petitioner,                           Special Processing Unit (SPU);
    v.                                                                           Ruling on Entitlement; Concession;
                                                                                 Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH                                                          Shoulder Injury Related to Vaccine
    AND HUMAN SERVICES,                                                          Administration (SIRVA)

                                         Respondent.

                                                                         
Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.
Meredith Burns Healy, U.S. Department of Justice, Washington, DC, for respondent.
 
                                                               RULING ON ENTITLEMENT1

Dorsey, Chief Special Master

        On March 5, 2018, Derek Clark (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that he suffered a right shoulder injury
related to vaccine administration (“SIRVA”) as a result of an influenza (“flu”) vaccine
administered to his right shoulder on November 15, 2016. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.



                                                            
1
  The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This
means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).

                                                                            1 
 
        On February 27, 2019, respondent filed his Rule 4(c) report in which he
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent states that “petitioner has satisfied the criteria
for SIRVA set forth in the recently revised Vaccine Injury Table (‘Table’) and the
Qualifications and Aids to Interpretation (‘QAI’), which afford petitioner a presumption of
causation if petitioner had no recent history of pain, inflammation, or dysfunction of his
right shoulder, pain occurred within 48 hours after receipt of an intramuscularly-
administered vaccination, pain was limited to the shoulder in which the vaccine was
administered, and no other condition or abnormality, such as brachial neuritis, has been
identified to explain petitioner’s shoulder pain.” Id. at 4. Respondent further agrees that
“based on the medical records outlined above, petitioner suffered the residual effects of
his condition for more than six months. Therefore, based on the record as it now stands,
petitioner has satisfied all legal prerequisites for compensation under the Act.” Id.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master
 




                                              2